Title: To George Washington from Thomas McKean, 9 August 1781
From: McKean, Thomas
To: Washington, George


                        
                            Sir,
                            Philadelphia August 9. 1781
                        
                        Your Excellency will receive inclosed an Act of Congress of the 7th instant, respecting commissions granted
                            in Connecticut for capturing the Enemy’s property on Long Island.
                        Since I had the honor to writing to you on Tuesday last we have received no official intelligence from
                            Virginia or Maryland. From this circumstance, and information received from Major McPherson, who left Annapolis on Monday
                            about noon, that the Enemy’s fleet was neither seen nor heard of since the Thursday morning preceding, it is concluded
                            they must have sailed for New-York. Genl Lesslie is certainly gone for Charlestown, tho’ it is believed without any
                            Troops. I am, Sir, with the utmost regard Your Excellency’s Most obedient & very humble Servant
                        
                            Thos M:Kean President
                        
                    